DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9-12 does not refer to a preceding claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 recite the limitation "[t]he non-transitory computer-readable medium.”  There are insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (History-based Motion Vector Prediction in Versatile Video Coding) in view of Pang et al (US 2015/0264386).
Regarding claim 1, Zhang discloses a method of video decoding at a video decoder. comprising: 

Zhang fails to disclose receiving data of a current block coded with an intra block copy (IBC) mode in a bitstream;
reconstructing the current block based on the determined block vector of the current block.  
However, Pang et al teaches receiving data of a current block coded with an intra block copy (IBC) mode in a bitstream (¶130 video decoder 30 receives an encoded video bitstream that represents contains block vectors for Intra BC prediction);
reconstructing the current block based on the determined block vector of the current block (¶163 intra BC unit 85 generates the predictive block for the current video block based on the vectors and reconstructs video blocks via summer 90).  .
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Pang and 

Regarding claim 2, Zhang discloses storing the block vector and a location of the current block in the HBVP table (Section 4 table HBVP table is maintained at both encoder and decoder to store the latest several sets of motion information from previously coded blocks. When coding a new block, the stored motion information named as HMVP candidate may be utilized for either motion vector [block vector] prediction in the AMVP mode; Section 2.1 the five neighboring blocks located at BO, B1, B2, and AO A1 [location] are classified Into two groups, Group A includes the three above spatial neighboring blocks and Group B includes the two left spatial neighboring blocks. The two MV candidates are derived from Group A and Group B respectively and added to the AMVP candidate list).  
Zhan does not disclose a width and a height of the current block in the HBVP table.
However, Pang teaches Pang teaches a width and a height of the current block in the HBVP table (¶125 Intra BC unit 48 may evaluate default block vectors for inclusion in the block vector candidate list [storing] for the current block. Some example default block vectors include, but are not limited to (-2w,0), (2w, 0), (-w, 0), (w, 0), (0,-h), (0,-2h), (0, h), (0,2h), (-8, 0), (0, 8), (0, 0), where wand h correspond to the width and height, respectively, of the current  lock).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Pang and provide the advantage and capability of being able to evaluate block vector predictor candidates from the different groups in a particular order until the particular number of block vector candidates are selected (¶125).

Regarding claim 3, Zhang in the combination teaches wherein each entry includes an x coordinate and v coordinate of a corner of the corresponding previously decoded block (Section 2.1 for temporal motion vector candidate derivation, one motion vector candidate is derived based on two different co-located positions checked in order, bottom-right [x coordinate and y coordinate of a comer] and central of the co-located block, CO and C1 in a reference picture).  

	Regarding claim 4, Zhang in the combination teaches wherein each entry includes one of corner positions of the corresponding previously decode block, and a width and a height of the corresponding previously decoded block (Section 2.1 for temporal motion vector candidate derivation, one motion vector candidate is derived based on two different co-located positions checked in order, bottom-right [comer position] and central of the co-located block, CO and C1 in a reference picture).
	
Regarding claim 5, Zhang in the combination teaches wherein the determining the block vector of the current block based on the HBVP table further includes:
constructing a block vector prediction (BVP) candidate list based on the HBVP table, the BVP candidate list including one or more of (Section 3.2 a smarter way is to create a limited buffer [HBVP table] to store the previously coded motion information. The motion information of a previously coded block is defined as an HMVP candidate; Section 3.3 HMVP candidates could also be used in the AMVP candidate list construction process); 
a first candidate that includes a first block vector of the block vectors in the HBVP table, the corresponding previously decoded block of the first block vector having a location to the left 
a second candidate that includes a second block vector of the block vectors in the HBVP table, the corresponding previously decoded block of the second block vector having a location on top of the current block (this limitation does not need to be met due to “or” statement).

Regarding claim 6, Zhang in the combination teaches wherein the current block is coded in one of a skip mode, a merge mode, or an advanced motion vector prediction (AMVP) mode (Section 2.2 similar to the AMVP candidate list construction process, the merge candidate list is also derived from temporal and spatial neighboring coded blocks).

Regarding claim 7, Zhang in the combination teaches wherein the determining the block vector of the current block based on the HBVP table further includes: 
scanning the entries in the HBVP table according to an order, and adding the block vector of one of the entries in the HBVP table to a BVP candidate list whenever the respective entry having a location next to the current block until a maximum number of the BVP candidate list is 

Regarding claims 8-20, apparatus claims 8-20 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-7. Therefore apparatus claims 8-20 correspond to method claims 1-7, and are rejected for the same reasons of obviousness as used above. Claims 15-20 however also recite the following limitations: a non-transitory computer-readable medium storing instruction that, when executed by a processor, cause the processor to perform a method of video decoding (Pang: ¶36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/            Examiner, Art Unit 2486